Citation Nr: 0703579	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-12 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1987, and was called to active duty from January 
1991 to March 1991.

Service connection for a left knee disorder was denied by a 
February 1998 decision of the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board). This determination 
is final.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2005). 
The appellant attempted to reopen the claim in correspondence 
and with evidence received in June 2004. 

The current appeal comes before the Board from a December 
2004 rating decision of the VA Regional Office (RO) in 
Pittsburgh, Pennsylvania that declined to reopen the claim of 
service connection for left knee disability.

The veteran was afforded a videoconference hearing at the RO 
in May 2006 before the undersigned Member of the Board 
sitting at Washington, DC.  The transcript is of record. 

Following the decision below, the issue of service connection 
for a left knee disorder will be addressed in a REMAND that 
follows, and will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied in 
a Board decision dated in February 1998.

2.  Evidence received subsequent to the 1998 Board 
determination, when considered by itself or together with 
previous evidence of record, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of service connection for a left knee disorder.


CONCLUSIONS OF LAW

1.  The 1998 Board decision denying service connection for a 
left knee disorder is final. 38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.1100 (2006).

2.  The evidence received subsequent to the Board's 1998 
decision is new and material and the appellant's claim of 
entitlement to service connection for a left knee disorder is 
reopened. 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran essentially contends that he re-injured a pre-
existing left knee disorder during the period of active duty 
in 1991, and now has chronic left knee disability for which 
service connection should be granted on the basis of 
aggravation.  

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A (a) (2).  In view of the 
Board's favorable decision on the threshold issue of whether 
new and material evidence has been received to reopen the 
claim of service connection for a left knee disorder, further 
assistance is unnecessary to aid the appellant in 
substantiating this aspect of the appeal.



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
active military service.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.306 (2006).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Factual Background and Legal Analysis

The Board denied service connection for a left knee disorder 
by a decision dated in February 1998.  The appellant 
attempted to reopen his claim for such in a statement and 
with the submission of additional medical evidence in June 
2004.  Because the 1998 decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
appellant's claim for service connection should be reopened 
and re-adjudicated on a de novo basis. See Evans v. Brown, 9 
Vet. App. 273 (1996).  Claims that are the subject of final 
decisions can only be reopened upon the submission of new and 
material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 29, 
2001.  New evidence is defined in 38 C.F.R. § 3.156(a) (2004) 
as evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).).

The evidence of record at the time of the 1998 Board decision 
included private medical records that showed treatment and 
surgery between 1989 and 1994 for reported history of 
multiple injuries to the left knee.  Service clinical records 
also reflect that the veteran was seen for left knee 
complaints during duty in February 1991.  The Board denied 
service connection on the basis that the claim was not well 
grounded as there was no competent evidence establishing that 
the veteran had current left knee disability that was 
incurred in or aggravated by service.  

The evidence that was received after the Board's 1998 denial 
of the claim of service connection for a left knee disorder 
includes the veteran and his sister's statements in support 
of the claim, testimony presented upon personal hearing on 
appeal in May 2006 to the effect that a knee disorder was 
aggravated by service, and private medical reports dated 
between 2003 and 2004 reflecting continuing treatment for a 
left knee disorder.  In April 2004, J. M. M., D.O. wrote that 
"[i]n my professional opinion, it is likely the strenuous 
activities required by military service aided in the 
degenerated condition of the patient's left knee."

After review of the information reported above, the Board 
finds that Dr. M.'s medical report indicating that left knee 
disability was aggravated by service potentially links 
current knee disability to the veteran's military service.  
As such, it is not cumulative and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board finds that new and 
material evidence has been submitted, and the claim of 
service connection for a left knee disorder is reopened.


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a left knee disorder.  The 
appeal is granted to this extent.


REMAND

In light of the grant to reopen the claim of service 
connection for a left knee disorder, the Board finds that 
further evidentiary development is required.

After review of the evidence, the Board is of the opinion 
that the current clinical record is not sufficiently 
developed to definitively decide the matter of service 
connection for left knee disability.  In this regard, the 
Board notes that Dr. M.'s statements and conclusions in April 
2004 do not adequately address the veteran's multiple knee 
injuries prior to active duty in 1991, the post service knee 
injuries in 1992 and 1994, and the extensive treatment 
provided therefor.  Under the circumstances, the Board finds 
that there is enough of a disparity in the evidence such that 
a special orthopedic examination for a clarifying opinion is 
warranted to ascertain the probable etiology of current left 
knee disability.  The record reflects that the appellant has 
never had a VA compensation examination in this regard.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an examination by a VA orthopedist.  
All indicated tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis(es).  The claims folder and a 
copy of this remand must be made 
available to the examiner.  The 
examiner should indicate whether or not 
the claims folder was reviewed.  A 
comprehensive clinical history should 
be obtained from the veteran for 
comparison with the objective and 
official record.  The examination 
report should include a discussion of 
the veteran's documented medical 
history and assertions.  Based on the 
clinical evidence, the examiner should 
express an opinion, with complete 
rationale, as to the medical 
probability that current left knee 
disability is attributable to any 
extent to the veteran's period of 
military service in 1991.  The examiner 
should specifically indicate whether 
there is evidence of a left knee 
disorder that existed prior to service 
in February 1991, and if so, whether it 
is at least as likely as not that there 
was any permanent worsening of the left 
knee as the result of service between 
January and March 1991.  A finding 
should also be made as to whether the 
evidence shows that any worsening is 
more likely than not due to post 
service re-injuries, or the natural 
progression of the left knee disease 
process.

A complete rationale for all opinions 
requested should be provided.  

2.  The veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report under 38 C.F.R. 
§ 3.655 (2006).  If he fails to appear 
for the examination this fact should be 
noted in the file and a copy of the 
examination notification should be 
associated with the claims folder.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been 
completed in full.  If the examination 
report does not include the requested 
opinions, or is otherwise deficient, 
the report must be returned to the 
examiner for corrective action. See 38 
C.F.R. § 4.2 (2006); Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue on 
appeal.  If the benefit is not granted, 
the appellant should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  Thereafter, the claims folder 
should be returned to the Board for 
further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


